Citation Nr: 1603052	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than March 12, 2009, for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 6, 2011, for the award of a 50 percent rating for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to January 1973.  Service connection was initially established for PTSD at zero percent disabling in a September 2009 rating decision, effective from March 12, 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia, that determined the Veteran's PTSD warranted an increased disability rating of 50 percent, effective as of October 6, 2011.  Later in March 2012, the Veteran expressed disagreement with the March 2012 rating decision and requested "an earlier effective date of 2004."  A Statement of the Case was issued addressing the issue of entitlement to an earlier effective date for the award of service connection for PTSD in April 2012.  While the Statement of the Case did not specifically include the issue of an earlier effective date for the assignment of a 50 percent disability rating for the service-connected PTSD in the caption, a discussion of the laws and regulations in assigning an effective date were included.  As such, the Board finds that the Statement of the Case sufficiently addressed the issues as captioned above, and that the Veteran has perfected an appeal of each matter via a May 2012 substantive appeal. 

The Board notes that by rating action dated in April 2012, the RO found that there was clear and unmistakable error in the evaluation of the PTSD in a September 2009 rating decision that awarded service connection.  In this regard, the RO determined that the initial disability rating should have been 30 percent instead of zero percent disabling.  The RO concluded that the Veteran's PTSD warranted an initial 30 percent disability rating effective as of March 12, 2009, and a 50 percent disability rating beginning October 6, 2011.
In October 2015, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In October 2015, the Veteran also raised the issue of entitlement to an increased disability rating for the service-connected PTSD.  This issue has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  A September 2009 rating decision granted service connection for PTSD, and assigned in an initial noncompensable disability rating, effective as of March 12, 2009, the date of receipt of the Veteran's claim.  The Veteran was notified of the decision and did not appeal that determination. 

2.  A March 23, 2011 VA outpatient record demonstrates that the Veteran was experiencing moderate PTSD symptoms manifested by moderate difficulty in social and occupational functioning.

3.  On October 6, 2011, within one year of the March 2011 VA treatment record, the Veteran's claim for an increased disability rating for PTSD was received by the RO.

4.  The March 23, 2011 VA treatment record is the earliest date within the year of the date of the October 2011 claim that it is factually ascertainable that the Veteran was experiencing moderate PTSD symptomatology warranting a 50 percent rating.

5.  On March 21, 2012, the Veteran, in pertinent part, requested an earlier effective date of 2004 for the award of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The Veteran's appeal concerning his entitlement to an effective date earlier than March 12, 2009, for the grant of service connection for PTSD must be dismissed.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria establishing an effective date of March 23, 2011, but no earlier, for the award of a 50 percent disability rating for PTSD are met.  38 C.F.R. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.157(b) (in effect prior to March 24, 2015); 38 C.F.R. §§ 3.102, 3.400(o) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Here, with regard to the issue of an earlier effective date for the grant of service connection for PTSD, the Board finds that a discussion of whether VA complied with the VCAA is not required because this matter is being denied as a matter of law.  Thus, no amount of notice or assistance, however reasonable, would tend to help the appellant substantiate this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that remand pursuant to the VCAA is not required where "no reasonable possibility exists that any further assistance would aid the appellant in substantiating her claim"); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (holding that, when the VCAA does not affect the issues to be decided, the Court will not consider the VCAA in reaching its decision).

In claims like this, the VCAA simply does not apply because resolution of the claim turns entirely on statutory interpretation.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Smith (Claudus), 14 Vet. App. at 231-32.  Therefore, because the law as mandated by statute, and not the evidence, is dispositive of the appeal of this claim, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

With regard to the issue of an earlier effective date for the award of a 50 percent disability rating for the service-connected PTSD, the Veteran was provided with a compliant VCAA notice letter in October 2011.  Specifically, that letter advised the Veteran of the evidentiary requirements for an increased rating, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date for Service Connection for PTSD

The Veteran seeks an earlier effective date for the grant of service connection for PTSD.  In correspondence received in March 2012, he essentially contends that his effective date should be awarded from 2004.  

In August 2001, the Veteran filed a claim of entitlement to service connection for PTSD; the claim was denied by the RO in December 2001.  The Veteran was notified of the decision that same month and did not appeal, nor was new and material evidence received within the appellate period. 

In March 2009, the Veteran requested to reopen his claim of entitlement to service connection for PTSD.  A September 2009 rating decision granted service connection for PTSD, and assigned in an initial noncompensable disability rating, effective as of March 12, 2009, the date of receipt of the Veteran's claim to reopen.  The Veteran was notified of the decision and did not appeal the assigned initial disability rating or effective date.  The decision, therefore, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).
 
On October 6, 2011, the Veteran's request for an increased disability rating for the service-connected PTSD was received by the RO.  By rating action dated in March 2012, the RO determined that the Veteran's PTSD warranted a 50 percent disability rating, effective as of October 6, 2011, the date of the Veteran's claim.  On March 21, 2012, the Veteran, in pertinent part, requested an earlier effective date of 2004.
The Board notes that by rating action dated in April 2012, the RO found that there was clear and unmistakable error in the evaluation of the PTSD in a September 2009 rating decision that granted service connection.  In this regard, the RO determined that the initial disability rating should have been 30 percent instead of noncompensable.  The RO concluded that the Veteran's PTSD warranted an initial 30 percent disability rating effective as of March 12, 2009, and a 50 percent disability rating from October 6, 2011.

After having carefully reviewed the evidence of record, the Board finds that the Veteran's claim for an earlier effective date for the grant of service connection for PTSD must be dismissed.  The unappealed September 2009 rating decision that awarded service connection effective as of March 12, 2009, became final.  Since the September 2009 rating decision became final, it is not subject to revision in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision). Case law emphasizes that once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date.  Id.; see also Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334   (Fed. Cir. 2002) (en banc); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).

In Rudd, the Court of Appeals for Veterans Claims held that a claimant can attempt to overcome the finality of a decision in an attempt to gain an earlier effective date either by way of a request for revision of the decision based on CUE, or by a claim to reopen based upon new and material evidence.  Rudd, 20 Vet. App. 296.  However, in Leonard v. Nicholson, the United States Court of Appeals for the Federal Circuit noted that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard, 405 F.3d at 1336-37 (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

The only way the Veteran in this case could attempt to overcome the finality of the September 2009 rating decision is to request a revision of the decision based on clear and unmistakable error.  In this regard, as indicated above, while the RO determined that there was clear and unmistakable error in the September 2009 decision, that error extended to the assignment of an initial noncompensable disability rating, not to the effective date of service connection for PTSD.  Thus, at this time, the Veteran is legally and factually precluded from receiving an effective date earlier than March 12, 2009, for the grant of service connection for PTSD, and the appeal must be dismissed.

Earlier Effective Date for a 50 Percent Disability Rating for PTSD

Generally, the effective date for the grant of service connection and a disability 
rating will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

For a claim for increased rating, if the increase is factually ascertainable within one year prior to the receipt of the claim, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  
38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a)  (in effect prior to March 24, 2015).

A report of VA examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b)(1) (in effect prior to March 24, 2015).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  See Norris v. West, 12 Vet. App. 413, 417 (1999) (VA regulations provide that an informal claim for an increased disability rating "'will' be initiated by a report of examination or hospitalization for previously established service-connected disabilities"); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened").

Here, as noted above, a final September 2009 rating decision established service connection for PTSD and assigned an initial disability rating.  

On October 6, 2011, the Veteran's claim for an increased disability rating for the service-connected PTSD was received.  Thereafter, by rating action dated in March 2012, the RO determined that the Veteran's service-connected PTSD warranted an increased 50 percent disability rating, effective as of October 6, 2011, the date of receipt of the claim for an increased disability rating.  On March 21, 2012, the Veteran, in pertinent part, expressed disagreement with effective date of the 50 percent disability rating.  He has since argued that the 50 percent rating should go back to the effective date of service connection, or March 12, 2009.  See Board Hearing Transcript at 3.

Following the final September 2009 rating decision, no communication or evidence was received that may be construed as a claim for an increased disability rating until March 23, 2011.  Specifically, on that date, a VA Mental Health Initial Evaluation Note shows that the Veteran presented with reported depressed mood and anxiety.  He provided a history of drug and alcohol use associated with stress and depression.  Insight and judgment were limited.  There was no obvious cognitive impairment.  There was a history of suicide attempts, but no present ideation.  A Global Assessment of Functioning (GAF) score of 55 was assigned.  A subsequent VA Mental Health Social Worker Note dated in May 2011 shows that the Veteran described symptoms associated with his PTSD, to include nightmares, flashbacks, irritability, hostility, low energy, poor concentration, and anger.  The assessment was depression due to substance abuse and cocaine dependence.  A GAF of 55 was assigned.

The March 23, 2011 VA report of examination is accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (in effect prior to March 24, 2015).

However, as noted above, the effective date for a claim for an increased disability rating will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.  The question thus becomes when the Veteran met the criteria for a 50 percent rating for PTSD.  The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, which provides as follows: 

A 50 percent disability rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The GAF scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The above-cited VA outpatient treatment records, particularly the GAF scores assigned therein, demonstrate that the earliest date that it is factually ascertainable that the Veteran was experiencing moderate PTSD symptoms manifested by moderate difficulty in social and occupational functioning coincident with a 50 percent rating was March 23, 2011.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (providing for a 50 percent disability rating for occupational and social impairment with reduced reliability and productivity).  In other words, the date of claim and date entitlement arose are the same in this case, March 23, 2011.

There is no other pertinent evidence of record speaking to the Veteran's PTSD symptomatology to establish that it was factually ascertainable that an increase in disability was warranted prior to March 23, 2011, within the year prior to receipt of his claim on October 6, 2011, so as to warrant an earlier effective date.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1),(2).  Thus, an effective date of March 23, 2011, but no earlier, is warranted.

In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeal concerning the Veteran's entitlement to an effective date earlier than March 12, 2009, for the grant of service connection for PTSD, is dismissed.

An effective date of March 23, 2011, but no earlier, for an award of a 50 percent disability rating for service-connected PTSD is granted.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


